The Court.
This appeal is without merit. The judgment against the executors, which was rendered in the superior court, February 11, 1889, u established the claim in the same manner as if it had been allowed by the executors and the judge.” (Code Civ. Proc., sec. 1504.) The subsequent affirmance of that judgment in this court did not create a new or different judgment, or impose upon the plaintiff therein the necessity of “ filing among the papers of the estate in court” a certified copy of the transcript of the docket of the judgment on the remittitur from this court.
The order is affirmed.